Citation Nr: 0217675	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  02-00 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

(The issue of entitlement to service connection for Crohn's 
disease will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 
rating decision by the Pittsburgh, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
which, in pertinent part, granted service connection for 
PTSD and assigned a 10 percent disability rating.  A July 
2002 decision review officer's decision granted an increased 
30 percent rating effective from the date of the initial 
claim.

[The Board is undertaking additional development on the 
issue of entitlement to service connection for Crohn's 
disease pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by 38 C.F.R. § 20.903.  
After giving notice and reviewing the appellant's response 
to the notice, the Board will prepare a separate decision 
addressing this issue.]


FINDING OF FACT

Throughout the appellate period, the veteran's PTSD has been 
productive of impairment no greater than occupational and 
social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks; occupational and social impairment with 
reduced reliability and productivity due to PTSD is not 
shown..



CONCLUSION OF LAW

A rating in excess of 30 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.130, Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran's claim was 
received by the RO on January 31, 2001, and he and his 
representative were notified of the VCAA provisions by 
correspondence dated in May 2001.  The Board also notes that 
the RO has advised the veteran of the evidence necessary to 
substantiate his claim by various documents during the 
course of this appeal.  For example, he was advised of the 
applicable law and regulations and, in essence, the 
deficiencies of his claim in the November 2001 rating 
decision, the February 2002 statement of the case, and the 
July 2002 supplemental statement of the case.  These 
documents adequately notified the veteran of the evidence 
necessary to substantiate his claim.  He was notified that 
he was responsible for reporting relevant treatment, and 
that VA would secure all available medical records.  He did 
so, and the available medical evidence was obtained.  He was 
advised of his right to a personal hearing, and testified at 
a hearing in March 2002.  He was provided with a VA 
examination to determine whether he meets the requirements 
for a higher rating.  As the veteran has been kept apprised 
of what he must show to prevail in his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure, there is no further duty to notify.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent a VA compensation examination pertinent to 
his claim in October 2001.  The medical evidence of record 
is sufficient for an adequate determination of the matter on 
appeal.

In the circumstances of this case, any additional 
development or notification would serve no useful purpose.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  

Factual Background

On VA psychiatric examination in October 2001 the veteran 
reported he experienced nightmares approximately 2 or 3 
times per year which awakened him in a cold sweat.  He 
complained of sleep difficulties with early morning 
awakening at approximately 3:00 a.m.  He reported he avoided 
anything that reminded him of Vietnam and had avoided 
meeting a friend with whom he served in Vietnam because he 
feared having uncontrollable anxiety or panic attacks.  He 
described himself as jumpy with regard to loud noises or 
sudden approaches but denied any present problems with his 
temper.  He noted that his spouse complained that he was 
short-fused and irritable at times.  He denied any 
difficulty with social isolation or emotional distance from 
others and stated he enjoyed people, enjoyed his work, and 
socialized outside his home.  

The examiner noted that when asked if he had a favorite 
place to sit in restaurants the veteran reported he 
preferred booths because he felt more closed in and 
protected.  The veteran also stated that he had experienced 
difficulty with depression, frustration, and anxiety 
associated with his chronic Crohn's disease which was very 
severe and had required numerous bowel resections.  It was 
noted that approximately one year earlier, during a period 
of unemployment secondary to Crohn's disease, he was 
provided medication for depression which had significantly 
intensified.  His primary care provider had prescribed 
Celexa for depression associated with his Crohn's disease.  
Approximately one year earlier he had seen a private 
psychologist 6 or 8 times (with no contact in the past few 
months).  He had been working as a letter carrier since 
1986, had been married to his spouse since 1970, and they 
had one child.  

A mental status examination revealed the veteran was alert, 
oriented to all 3 spheres, in good contact with routine 
aspects of reality, and showed no signs or symptoms of 
psychosis.  He spoke in normal tone, rhythm, and rate.  His 
conversation was generally relevant, coherent, goal-
directed, and organized.  The examiner noted the veteran 
clearly did not enjoy talking about Vietnam and showed 
visual emotional reaction to being pressed for details about 
his experiences.  It was noted that presently the veteran 
appeared to be moderately depressed, partly because of his 
anxiety over PTSD symptoms amidst the attack on America and 
partly because of his chronic Crohn's disease which was 
unpredictable.  His affect was responsive, well-modulated, 
and broad based.  His memory and intellect appeared to be 
intact and of at least high capacity.  There was no evidence 
of major impediment in insight or judgment.

The examiner stated the veteran's history and current 
symptom pattern met the criteria for a diagnosis of PTSD, 
secondary to his combat experiences in Vietnam, that was 
presently of mild to moderate intensity.  It was noted that 
it appeared he had experienced more intense symptoms in the 
past that had to some extent ameliorated and/or become more 
repressed but that it remained to be seen if that would 
continue.  A global assessment of functioning (GAF) score of 
approximately 65 was provided and was noted to be with 
specific reference to his PTSD and did not take into 
consideration the depression associated with his Crohn's 
disease.  The GAF score suggested the veteran was exhibiting 
mild to moderate impairments in social, occupational, and/or 
emotional, psychological functioning on an intermittent 
basis, generally, dependent upon what stresses were 
occurring in his life at the time.  

VA outpatient treatment records dated from January 2001 to 
February 2002 show the veteran complained of difficulty 
sleeping.  A January 2002 report noted the veteran should 
continue taking Celexa for his depression.

At his personal hearing in March 2002 the veteran testified 
that he was working for the United States Postal Service as 
a letter carrier and that he enjoyed being able to work by 
himself on his route.  He sometimes found it irritating 
working around others when he was in the office.  He was 
taking Celexa (which he received from the Butler VA Medical 
Center) for his PTSD, but was not receiving any other 
treatment for this disorder.  He described symptoms of his 
PTSD, including anxiety, sleeplessness, nightmares, 
flashbacks, loss of concentration, jumpiness, and anger.  He 
did not really like to go out and be around people, and was 
happier staying at home with his family.  He stated that his 
PTSD symptoms had remained about the same since his VA 
psychiatric evaluation.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. 
§ 4.2.
Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings 
for the same disability under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall 
be assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

The Rating Schedule provides a 30 percent rating for mental 
disorders manifested by occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating requires evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  A 70 percent rating requires 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.  A 100 
percent evaluation is warranted with a total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

Nomenclature employed in the schedule is based upon the 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.) (DSM-IV), which includes the GAF scale.  See 38 C.F.R. 
§ 4.130.  The Court has held that GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DSM-IV).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships. 

In exceptional cases where evaluations provided by the 
Rating Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  

The Board finds that a rating in excess of 30 percent for 
PTSD is not warranted.  Persuasive medical evidence 
demonstrates that throughout the appeal period the PTSD has 
produced impairment no greater than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to depressed mood, anxiety, suspiciousness, and 
chronic sleep impairment.  There is no probative evidence of 
a more severe psychiatric disability.  In fact, the VA 
examiner specifically described the veteran's present PTSD 
as a mild to moderate impairment in social and occupational 
functioning.  This is consistent with the veteran's history 
of regular work as a postal carrier.

The medical evidence does not show that PTSD is manifested 
by symptoms indicative of a more severe disability such as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short-and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, 
difficulty in establishing and maintaining effective work 
and social relationships, suicidal ideation, obsessional 
rituals, intermittently illogical speech, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, inability to establish and maintain effective 
relationships, or a total occupational and social 
impairment.  Therefore, the Board finds that the PTSD 
warrants no more that a 30 percent rating.

Although the veteran believes his PTSD is more severe than 
represented by the current rating, he is not a licensed 
medical practitioner and therefore is not competent to offer 
medical opinions.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
addition, he obviously is not an unbiased observer.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

The preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied.


ORDER

A rating in excess of 30 percent for PTSD is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

